Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim amendments/additions/cancelations:
Applicants amendment to claims 1 and 4 to include (now cancelled) claim 3’s elements and to explicitly claim that previously flown waypoints are not included in the new/modified flight plan is found to be acceptable/have teachings in the original specification and/or figures. Thus newly amended claims 1 and 4 are found to be acceptable and will be judged on their merits.
Claim 3 of the application has been cancelled.
Claim 2 has the original claim language.
101 rejection:
Applicant’s amendment to claims 1 and 4 to include the element of setting the flight plan in the flight controller (i.e. controlling the drone along the flight plan) has overcome the previous 101 rejections for claims 1-4.
Response to Arguments
Applicant has amended independent claims to include more elements regarding the modification/setting of a new flight plan. Applicant asserts that the references do no teach newly added claim limitations “wherein the changed flight plan… and does not include flown waypoints in the original flight plan that have been passed by the unmanned aircraft according to the flight log.” (page 6 of applicants remarks filed 2/16/2021). Zhao does however teach those elements as seen in figure 5 and [0050], detailed below. Please see the updated/new 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Zhao et al, US20200051443 A1, “Systems and methods for generating real-time map using a movable object”.
Regarding Claim 1, Zhao teaches “reading a flight log of an unmanned aircraft that has flown routes connecting multiple waypoints included in an original flight plan and captures images of an object located between the way points” ([0049] In other embodiments, the flight path 110 may determine the attitude of the image capture device 13 at each waypoint and/or between waypoints (e.g., roll, pitch, yaw angles, etc.), the settings of the image capture device 13 (e.g., aperture, shutter speed, zoom, etc.), and the number of images to be captured and camera pose data to obtain at each waypoint and/or between waypoints.); “identifying, based on the flight log, coordinates of a position of the unmanned aircraft at which the capturing of the image data of the object is interrupted;”(“ [0045] Zhao “Movable object 10 captures images of the survey area 100 along a flight path 110. In accordance with the disclosed embodiments, flight path 110 may be determined based on a desired map resolution, and movable object 10 captures images of the survey area 100 while following the determined flight path 110. The flight path may be dynamically adjusted during flight, for example, to avoid obstacles 105 in the flight path 110 or to acquire image data needed to complete the real-time map. The flight path 110 may be determined by flight control module 82 of terminal 63, flight control module 40 of movable object 10, or using any combination of these flight control modules 82 and 40. At least one of the flight control modules 40 and 82 may determine the flight path 110 based on obtained inputs, including, for example, sensing data from sensors 19, image data from image capture device 13, position data from positioning device 46, map data from the generated map, and/or inputs from terminal 63 (including user inputs using input device 60). Inputs may also include the desired resolution of the map to be generated, the specifications of each image capture device 13, or any other feedback received from movable object 10 or terminal 63 as the movable object follows flight path 110. These inputs may be used to determine if the images captured by image capture device 13 are sufficient for generating a desired map of survey area 100, and/or to facilitate movable object 10 avoiding obstacles 105 along its flight path 110.” Here teaches the recording/control position data and it being used in controlling the flight path. Later [0060] “If images have been captured covering the entire survey area at step 208, a determination is made (Step 209) whether the captured images are sufficient to generate a complete map of the entire survey area 100 at the desired resolution (e.g., are there missing areas of the map or areas with lower resolution than desired). If, at step 209, the entire survey area has been imaged and a map is generated at or above the desired resolution, the exemplary mapping process of FIG. 7 is concluded (Step 211). On the other hand, if there are areas of the map that are missing or are a lower resolution than desired, the process returns to step 203 to modify the existing flight path 110 and/or determine a new flight path for the movable object 10 to adequately capture images covering the missing or low-resolution areas)” Here teaches that a position with low resolution (i.e. interrupted image taking) is used to modify/update flight plan to include a waypoint to return to that location); ”and generating a changed flight plan including way points that are newly determined based on the identified coordinates of the position, the newly-determined waypoints including a wav point corresponding to the coordinates of the position of the unmanned aircraft at which the capturing of the image data of the object is interrupted“([0060] “If images have been captured covering the entire survey area at step 208, a determination is made (Step 209) whether the captured images are sufficient to generate a complete map of the entire survey area 100 at the desired resolution (e.g., are there missing areas of the map or areas with lower resolution than desired). If, at step 209, the entire survey area has been imaged and a map is generated at or above the desired resolution, the exemplary mapping process of FIG. 7 is concluded (Step 211). On the other hand, if there are areas of the map that are missing or are a lower resolution than desired, the process returns to step 203 to modify the existing flight path 110 and/or determine a new flight path for the movable object 10 to adequately capture images covering the missing or low-resolution areas)” Here teaches that a position with low resolution (i.e. interrupted image taking) is used to modify/update flight plan to include a waypoint to return to that location and from the term “modify the existing flight path” is taught that both new and old waypoints are used.); “and setting the generated changed flight plan in a flight controller of the ([0050]” The determination of the flight path at step 203 may include determination of an entire flight path over the survey area, from beginning to end, or only a portion of the flight path, or a modification to an existing flight path, preferably allowing the movable object 10 to determine the most optimal path to follow for obtaining images of the survey area 100.” Here the modification/new flight plan is taught and flown along (i.e. set in the controller));”wherein the changed flight plan includes the newly-determined way points and unflown way points in the original flight plan that have not been passed by the unmanned aircraft according to the flight log,“( [0050] “The determination of the flight path at step 203 may include determination of an entire flight path over the survey area, from beginning to end, or only a portion of the flight path, or a modification to an existing flight path, preferably allowing the movable object 10 to determine the most optimal path to follow for obtaining images of the survey area 100. The determined flight path may include constraints placed on, or parameters given to, the movable object 10, which movable object uses to determine its own flight path, e.g., while moving over the survey area. The controller 22 (e.g., via flight control module 40) of movable object 10 may determine an exact position of the movable object 10, and may optimize the flight path 110 based on real-time conditions and one or more parameters associated with the movable object and/or survey area. Alternatively, movable object may communicate information to terminal 63, which in turn may use the information to optimize the flight path 110 for the movable object. In this manner, the remote terminal 63 and control system 23 of movable object 10 may alone, or in combination, carry out the step of determining the flight path over the survey area at step 203.” From the term “or only a portion of the flight plan” teaches that the “new flight plan” can include both new waypoints (at missed/low resolution areas) as well as the waypoints of the original flight plan needed to complete the mapping (i.e. unflown waypoints));”and does not include flown way points in the original flight plan that have been passed by the unmanned aircraft according to the flight log. “([0050] “The determination of the flight path at step 203 may include determination of an entire flight path over the survey area, from beginning to end, or only a portion of the flight path, or a modification to an existing flight path, preferably allowing the movable object 10 to determine the most optimal path to follow for obtaining images of the survey area 100. The determined flight path may include constraints placed on, or parameters given to, the movable object 10, which movable object uses to determine its own flight path, e.g., while moving over the survey area.” While not explicitly mentioning/stating that flown waypoints are not included in the new flight plan the term “preferably allowing the movable object 10 to determine the most optimal path to follow for obtaining the images” does teach the previously flown waypoints (which in the context of mapping=areas with properly mapped images) are not included as they would be unneeded/redundant (i.e. not optimal) for obtaining survey images of the area.) 
	Regarding Claim 2, Zhao teaches “The flight plan changing method as claimed in claim 1, wherein the capturing of the image data of the object is interrupted when an amount of remaining power of the unmanned aircraft becomes less than or equal to a predetermined threshold and a failsafe operation is requested.” (Zhao [0046] “The flight path 110 may be determined based on the desired map resolution of the survey area, and also may be based on other factors including, for example: flight restrictions or other limitations on the ability of movable object 10 to move over the survey area (e.g., no-fly zones, flight restricted areas, such as airports or high security areas, etc.); the components and settings of movable object 10, such as the battery charge or fuel remaining, processing power, communication range, etc.; the characteristics and/or specifications of movable object 10 and image capture device 13 used to capture images (e.g., camera specifications, maximum altitude and speed of movable object, etc.); and the environment over the survey area (e.g., complexity of the landscape or terrain, weather conditions, available light, etc.). These exemplary factors, together with the map resolution, may be used in the determination of the flight path 110 for movable object 10.” Here gives fuel remaining/battery charge (i.e. threshold levels) being used to determine a flight plan. From [0008] “The UAV may further include a controller in communication with the communication device and configured to control the UAV to generate a real-time map. The controller may include one or more processors configured to execute the instructions to identify a survey area, determine, based on a desired map resolution, a flight path over the survey area for the UAV, and obtain images of the survey area captured by the at least one image capture device as the UAV travels along the flight path. The one or more processors may further be configured to execute the instructions to process the images to generate the real-time map of the survey area with the desired map resolution. “It is taught that these determinations may be made in real-time/update the flight path in real-time. I.e. teachings that charge is monitored in real-time and new flight path made in response to a low charge event)
		Regarding Claim 4, claim 4 appears to be identical to claim 1 in terms of its internal elements; differing only in that it is directed an apparatus instead of a method. Thus 

    PNG
    media_image1.png
    534
    726
    media_image1.png
    Greyscale

(Dotted lines indicate alternate embodiments/order of steps of Zhao)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392.  The examiner can normally be reached on Mon-Fri 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661